DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 8-15, in the reply filed on 9/7/21 is acknowledged.  Claims 1-7 and 16-20 have been canceled.  Claims 8-15 remain active in the application for prosecution thereof.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,4 and 9-12 of U.S. Patent No. 10/840,558 in view of Spillman et al. (5,631,102). 
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0017543) in combination with Chae et al. (2020/0058929).
Lee et al. (2015/0017543) teaches prelithiation a unit cell comprising a cathode, anode and separator and disposing in a reaction tank, disposing a lithium plate and adding 
Lee et al. (2015/0017543) fails to teach attaching the lithium plate to the anode instead of connecting.
Chae et al. (2020/0058929) teaches prelithiation whereby a lithium plate is attached or contacted with the anode for lithiation (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al. (2015/0017543) by “attaching” the lithium plate during lithiation as evidenced by Chae et al. (2020/0058929) with the expectation of achieving similar success.
Regarding claim 9, no dry box or dry room is recited to form the cell assembly.
Regarding claim 10, Lee et al. (2015/0017543) teaches at least one unit cell which includes cathode, anode and separator which meets the claimed plurality ([0011 and Fig. 2)
Regarding claim 12, Lee et al. (2015/0017543) depicts the lithium metal to be in a longitudinal axis of the cell assembly (Fig. 2).
Regarding claim 13, Lee et al. (2015/0017543) teaches the current collector is a metal foil [0056].
Regarding claim 14, Lee et al. (2015/0017543) teaches connecting the lithium metal via a conductive path including a line, wire or path to the anode which does not include the cell case [0049].
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0017543) in combination with Chae et al. (2020/0058929) further in combination with Abe et al. (2019/0356014).
Features detailed above concerning the teachings of Lee et al. (2015/0017543) in combination with Chae et al. (2020/0058929) are incorporated here.
Lee et al. (2015/0017543) in combination with Chae et al. (2020/0058929) fail to teach the lithium metal plate to be above or below the unit cell as it tecahes being adjacent.
Abe et al. (2019/0356014) teaches a similar process whereby lithiation can include the lithium metal above and/or below the electrode to be lithiated in an electrolyte bath (abstract and Fig. 6)
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al. (2015/0017543) in combination with Chae et al. (2020/0058929) process to include the lithium metal plate for lithiation above or below as evidenced by Abe et al. (2019/0356014) with the expectation of achieving similar success regardless of the location of the lithium metal plate in the electrolyte bath.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715